DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
“log generator, hash generator, blockchain manager module" which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders "generator" and “module” coupled with respective functional language “generate, add” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 13 recites the limitation "log verifier" which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder "verifier" coupled with respective functional language “retrieve” and "generate" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8, claim 13, and claims 9-12 and 14 (which depend from claim 8), have been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification at FIG. 5, and para. [0030], discloses "[a] module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, graphics processing units, or the like.”   further, Specification at Fig. 4, and [0020] dislcoses "The event log which is to be verified is retrieved from the file store 3 (step 41). It is sent to the hash generator 4, which generates a hash value for the retrieved event log (step 42)."
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, 15, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 10,579,974 B1) in view of Pradeep (US Pub. No. 2018/0095790 A1), and further in view of Gammans (US Pub. No. 2017/0060936).
As to claim 1, Reed teaches a method, comprising:
generating a hash value for a subset of entries from the log (col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning  where the subset are identified from within a predetermined period of time since a last hash value was generated (col. 18, lines 50-55 teaches "After aggregating new transactions for a predetermine period of time, e.g., 10 minutes, the minting agent may create a new block and link it into its blockchain. It can broadcast a resulting new hash to all peer computers, who can confirm it against their respective replica blockchains."  This teaches that new transactions are aggregated, and then a new block is created by the minting agent over a predetermined period of time such as 10 minutes.  The transactions are interpreted to be the log data because they are being logged by the logging module 418.  The new block of the blockchain is a hash value, because Reed teaches adding into a blockchain transaction at col. 20, lines 60-65, where the log entry data 506 along with a hash of the previous entry may be hashed. Also see Figure 5A);
generating, via a blockchain hosted on the computer where the events associated with the entries occur (col. 20, lines 10-11 teaches "a logging module 418 may record in a respective tamper evident log all transactions."  The logging module 418 generates a blockchain because it records transactions in a tamper-evident log.  The tamper-evident log is recognized as including a blockchain.  Further, See column 21, lines 50-61, which establishes a tamper evident hash structure corresponds to a blockchain.  The logging module is associated with the transactions, because transactions are recorded by the logging module in the tamper evident log. As shown in FIG. 4, the logging module 418 is a part of the super peer computing node 102.  The digital hashing module is within the super peer computing node is also the computer , a blockchain transaction comprising the generated hash value for the subset of entries, and storing the generated blockchain transaction to the blockchain (col. 20, lines 50-55 teaches a tamper-evident log that "may comprise a plurality of log entries 504-1 and 504-2. Each log entry may comprise log entry data 506."  
col. 20, lines 60-65 teaches "generating a hash 508 of the log entry data."  The hash of the log entry data is recognized as a blockchain transaction comprising a generated hash value for the log.  col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516."  Thus the log entry data includes a subset of entries such as input data, process output indicators, etc.  The tamper-evident log is recognized as the blockchain.  FIG. 5A shows the tamper-evident log 502-1 that stores the hash of the log entry data, thus, the hashed is stored in the blockchain.)
storing the log in a file store (col. 3, lines 20-25 teaches "a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises (1) respective first log entry data comprising at least the transaction data."  This teaches storing the log data in a computer-readable memory, which is recognized as a file store.).
Reed teaches a log of a computer at col. 20, lines 50-55 which teaches "a tamper-evident log 502-1. The log may comprise a plurality of log entries 504-1 and 504-2.  Reed further teaches a computer at least col. 20, lines 35-40 teaches a super peer computing node 102 with the tamper evident log.  Reed does not expressly disclose recording, via a computer, entries in a log of the computer which are detected from notifications created by the computer, and 
a hash value for a path in a file store where the log is stored.
However, Pradeep teaches
recording, via a computer, entries in a log of the computer which are detected from notifications created by the computer ([0055] teaches "A server of a database system captures a series of system events as the entries of a log file."  Here, the entries are recorded events, and the log file is the log.  The system events are notifications.  A server is recognized as a computer, because it captures the system events as entries of a log file.  Further, [0055] teaches that clients using applications perform actions that may result in log entries.  [0093] teaches that the client are systems that execute a programming language.  Thus, the clients are interpreted as computers, with hardware, wherein the clients generate events.  As stated at [0017], a system event can be a login or logout.  This is interpreted as suggesting a "notification being created by one of … hardware operations and a security system", because these system events are notifications and they are interpreted as being generated by a client computer.);
Reed and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Pradeep with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to improve the use of resources, increasing throughput, reducing response times, and/or reducing overhead (Pradeep [0114]).
Reed teaches generating a hash value for entries of a log, but does not expressly teach a hash value for a path in a file store where the (file) is stored.  ***Examiner Note:  The 
However, Gammans teaches a hash value for a path in a file store where the (file) is stored ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The full path is recognized as the storage location of the file.)
Reed, as modified, and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).

As to claim 2, Reed in view of Pradeep teaches the log is a log file (Pradeep [0055] teaches "A server of a database system captures a series of system events as the entries of a log file."). 
Reed, as modified, and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Pradeep.   
The suggestion/motivation for doing so would have been to allow user of Reed to improve the use of resources, increasing throughput, reducing response times, and/or reducing overhead (Pradeep [0114]).

As to claim 3, Reed teaches generating further comprises adding into the blockchain transaction (col. 20, lines 60-65 teaches "log entry data 506 along with a hash of the previous entry may then be hashed".).
Reed, as modified, does not expressly teach adding into the (hashed transaction).  However, Gammans teaches adding a name into the (hashed transaction) ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The filename is a name that is hashed.)
Reed, as modified, and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).


As to claim 4, Reed teaches adding a timestamp to the blockchain indicating a time the log was generated (col. 20, lines 55-60 teaches "Each log entry may comprise log entry data 506, which can include … a current timestamp 518, and/or a hash 520 of the 60 previous log entry. That log entry data 506 along with a hash of the previous entry may then be hashed."  As shown in FIG. 5A, this hash a part of the tamper evident log, which is recognized as the blockchain.)

a system, comprising:
a hash generator configured to a hash value for a subset of entries from the log (col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516 (e.g., the results of processing, any output data, and/or any messages transmitted), a current timestamp 518.  That log entry data 506 along with a hash of the previous entry may then be hashed, e.g., using a SHA-256 hash algorithm."  The log entry data is recognized as including a subset of entries, because input data 512 (e.g., transaction parameters), process output indicators 516 etc. are all considered entries in the log entry data.) where the subset are identified from within a predetermined period of time since a last hash value was generated (col. 18, lines 50-55 teaches "After aggregating new transactions for a predetermine period of time, e.g., 10 minutes, the minting agent may create a new block and link it into its blockchain. It can broadcast a resulting new hash to all peer computers, who can confirm it against their respective replica blockchains."  This teaches that new transactions are aggregated, and then a new block is created by the minting agent over a predetermined period of time such as 10 minutes.  The transactions are interpreted to be the log data.  The new block of the blockchain is a hash value, because Reed teaches adding into a blockchain transaction at col. 20, lines 60-65, where the log entry data 506 along with a hash of the previous entry may be hashed.);
a blockchain manager module configured to generate, via a blockchain and hosted on the computer where events associated with the entries occur (col. 20, lines 10-11 teaches "a logging module 418 may record in a respective tamper evident log all transactions."  The logging module 418 generates a blockchain because it records transactions in a tamper-evident log.  The tamper-evident log is recognized as including a blockchain.  Further, See column 21, lines 50-61, which establishes a tamper evident hash structure corresponds to a blockchain.  The logging module is associated with the transactions, because , a blockchain transaction comprising the generated hash value for the subset of entries, and storing the generated blockchain transaction to the blockchain (col. 20, lines 50-55 teaches a tamper-evident log that "may comprise a plurality of log entries 504-1 and 504-2. Each log entry may comprise log entry data 506."  
col. 20, lines 60-65 teaches "generating a hash 508 of the log entry data."  The hash of the log entry data is recognized as a blockchain transaction comprising a generated hash value for the log.  col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516."  Thus the log entry data includes a subset of entries such as input data, process output indicators, etc.  The tamper-evident log is recognized as the blockchain.  FIG. 5A shows the tamper-evident log 502-1 that stores the hash of the log entry data, thus, the hashed is stored in the blockchain.) 
storing the log in a file store (col. 3, lines 20-25 teaches "a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises (1) respective first log entry data comprising at least the transaction data."  This teaches storing the log data in a computer-readable memory, which is recognized as a file store.).
a log of a computer at col. 20, lines 50-55 which teaches "a tamper-evident log 502-1. The log may comprise a plurality of log entries 504-1 and 504-2.  Reed further teaches a computer at least col. 20, lines 35-40 teaches a super peer computing node 102 with the tamper evident log.  Reed does not expressly disclose recording, via a computer, entries which are detected from notifications created by the computer, and 
a hash value for a path in a file store where the log is stored.
However, Pradeep teaches
recording, via a computer, entries which are detected from notifications created by the computer ([0055] teaches "A server of a database system captures a series of system events as the entries of a log file."  Here, the entries are recorded events, and the log file is the log.  The system events are notifications.  A server is recognized as a computer, because it captures the system events as entries of a log file.  Further, [0055] teaches that clients using applications perform actions that may result in log entries.  [0093] teaches that the client are systems that execute a programming language.  Thus, the clients are interpreted as computers, with hardware, wherein the clients generate events.  As stated at [0017], a system event can be a login or logout.  This is interpreted as suggesting a "notification being created by one of … hardware operations and a security system", because these system events are notifications and they are interpreted as being generated by a client computer.);
Reed and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Pradeep with a reasonable expectation of success.   

Reed, as modified, teaches generating a hash value for entries of a log, but does not expressly teach a hash value for a path in a file store where the (file) is stored.  ***Examiner Note:  The generic placeholder "(file)" is used to represent the portions of the claim that recite "log," since Examiner has established Reed teaches a log.
However, Gammans teaches a hash value for a path in a file store where the (file) is stored ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The full path is recognized as the storage location of the file.)
Reed, as modified, and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).

As to claim 9, Reed in view of Pradeep teaches the log is a log file (Pradeep [0055] teaches "A server of a database system captures a series of system events as the entries of a log file."). 
Reed and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  

The suggestion/motivation for doing so would have been to allow user of Reed to improve the use of resources, increasing throughput, reducing response times, and/or reducing overhead (Pradeep [0114]).

As to claim 10, Reed teaches generating further comprises adding into the blockchain transaction (col. 20, lines 60-65 teaches "log entry data 506 along with a hash of the previous entry may then be hashed".).
Reed, as modified, does not expressly teach adding a name into the (hashed transaction).  However, Gammans teaches adding a name into the (hashed transaction) ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The filename is a name that is hashed.)
Reed and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).

As to claim 11, Reed teaches adding a timestamp to the blockchain indicating a time the log was generated (col. 20, lines 55-60 teaches "Each log entry may comprise log 506, which can include … a current timestamp 518, and/or a hash 520 of the 60 previous log entry. That log entry data 506 along with a hash of the previous entry may then be hashed."  As shown in FIG. 5A, this hash a part of the tamper evident log, which is recognized as the blockchain.)

As to claim 15, Reed teaches a non-transitory computer-readable storage medium having computer readable program code that when executed by a processor (col. 7, lines 10-15 teaches a non-transitory medium connected to a super peer computing node.) is configured to perform:
generating a hash value for a subset of entries from the log (col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516 (e.g., the results of processing, any output data, and/or any messages transmitted), a current timestamp 518.  That log entry data 506 along with a hash of the previous entry may then be hashed, e.g., using a SHA-256 hash algorithm."  The log entry data is recognized as including a subset of entries, because input data 512 (e.g., transaction parameters), process output indicators 516 etc. are all considered entries in the log entry data.) where the subset are identified from within a predetermined period of time since a last hash value was generated (col. 18, lines 50-55 teaches "After aggregating new transactions for a predetermine period of time, e.g., 10 minutes, the minting agent may create a new block and link it into its blockchain. It can broadcast a resulting new hash to all peer computers, who can confirm it against their respective replica blockchains."  This teaches that new transactions are aggregated, and then a new block is created by the minting agent over a predetermined period of time such as 10 minutes.  The new block of the blockchain is recognized as including a hash value.);
generating, via a blockchain hosted on the computer where the events associated with the entries occur (col. 20, lines 10-11 teaches "a logging module 418 may record in a respective tamper evident log all transactions."  The logging module 418 generates a blockchain because it records transactions in a tamper-evident log.  The tamper-evident log is recognized as including a blockchain.  Further, See column 21, lines 50-61, which establishes a tamper evident hash structure corresponds to a blockchain.  The logging module is associated with the transactions, because transactions are recorded by the logging module in the tamper evident log. As shown in FIG. 4, the logging module 418 is a part of the super peer computing node 102.  The digital hashing module is within the super peer computing node is also the computer where the events are recorded.  col. 20, lines 30-35 teaches "The minting software agent 426 can include a transaction validation module 430 to confirm pending digital asset transactions."   Transactions being validated is recognized as an event occurring.  The minting software agent 426, the logging module 418, and the tamper-evident log 412-1 are all part of the super peer computing node 102 as shown in FIG. 4.  The super peer computing node is recognized as a computer.), a blockchain transaction comprising the generated hash value for the subset of entries, and storing the generated blockchain transaction to the blockchain (col. 20, lines 50-55 teaches a tamper-evident log that "may comprise a plurality of log entries 504-1 and 504-2. Each log entry may comprise log entry data 506."  
col. 20, lines 60-65 teaches "generating a hash 508 of the log entry data."  The hash of the log entry data is recognized as a blockchain transaction comprising a generated hash value for the log.  col. 20, lines 60-65 teaches "Each log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516."  Thus the log entry data includes a subset of entries such as input data, process output indicators, etc.  The tamper-evident log is recognized as the blockchain.  FIG. 5A shows the tamper-evident log 502-1 that stores the hash of the log entry data, thus, the hashed is stored in the blockchain.)
storing the log in a file store (col. 3, lines 20-25 teaches "a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises (1) respective first log entry data comprising at least the transaction data."  This teaches storing the log data in a computer-readable memory, which is recognized as a file store.).
Reed teaches a log of a computer at col. 20, lines 50-55 which teaches "a tamper-evident log 502-1. The log may comprise a plurality of log entries 504-1 and 504-2.  Reed further teaches a computer at least col. 20, lines 35-40 teaches a super peer computing node 102 with the tamper evident log.  Reed does not expressly disclose recording, via a computer, entries which are detected from notifications created by the computer, and 
a hash value for a path in a file store where the log is stored.
However, Pradeep teaches
recording, via a log generator of a computer, entries which are detected from notifications created by the computer ([0055] teaches "A server of a database system captures a series of system events as the entries of a log file."  Here, the entries are recorded events, and the log file is the log.  The system events are notifications.  Further, [0055] teaches that clients using applications perform actions that may result in log entries.  [0093] teaches that the client are systems that execute a programming language.  Thus, the clients are interpreted as computers, with hardware, wherein the clients generate events.  As stated at [0017], a system event can be a login or logout.  This is interpreted as suggesting a "notification being created by one of … hardware operations and a security system", because these system events are notifications and they are interpreted as being generated by a client computer.);
Reed and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  

The suggestion/motivation for doing so would have been to allow user of Reed to improve the use of resources, increasing throughput, reducing response times, and/or reducing overhead (Pradeep [0114]).
Reed, as modified, teaches generating a hash value for entries of a log, but does not expressly teach a hash value for a path in a file store where the (file) is stored.
However, Gammans teaches a hash value for a path in a file store where the (file) is stored ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The full path is recognized as the storage location of the file.)
Reed, as modified, and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).

As to claim 16, Reed in view of Pradeep teaches the log is a log file (Pradeep [0055] teaches "A server of a database system captures a series of system events as the entries of a log file."). 
Reed and Pradeep are combinable because they are directed to information management (Reed col. 8, lines 35-40, Pradeep [0017]).  

The suggestion/motivation for doing so would have been to allow user of Reed to improve the use of resources, increasing throughput, reducing response times, and/or reducing overhead (Pradeep [0114]).

As to claim 17, Reed teaches generating further comprises adding into the blockchain transaction (col. 20, lines 60-65 teaches "log entry data 506 along with a hash of the previous entry may then be hashed".).
Reed, as modified, does not expressly teach adding a name into the (hashed transaction).  However, Gammans teaches adding a name into the (hashed transaction) ([0089] teaches "device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  The filename is a name that is hashed.)
Reed and Gammans are combinable because they are directed to information management (Reed col. 8, lines 35-40, Gammans [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Gammans with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Reed to the check that the hash of the encrypted content matches the declared hash of the file as specified by the server (Gammans [0206]).

As to claim 18, Reed teaches adding a timestamp to the blockchain indicating a time the log was generated (col. 20, lines 55-60 teaches "Each log entry may comprise log 506, which can include … a current timestamp 518, and/or a hash 520 of the 60 previous log entry. That log entry data 506 along with a hash of the previous entry may then be hashed."  As shown in FIG. 5A, this hash a part of the tamper evident log, which is recognized as the blockchain.)

As to claim 22, Reed teaches the computer where the events are recorded stores a local copy of the blockchain (col. 20, lines 35-45 teaches that "super peer computing node 102 may be further configured to run a non-minting software agent 428 … (the non-minting software agent) may comprise an electronic ledger confirmation module 438 to generate its own updated ledger portions of 45 a respective copy of the distributed ledger and compare them against the minting agent's updated ledger portions."  The super peer computing node with the copy of the distributed ledger is recognized as a computer that stores the distributed blockchain ledger.  col. 20, lines 10-11 teaches "a logging module 418 may record in a respective tamper evident log all transactions."  As shown in FIG. 4, the logging module is a part of the super peer computing node 102.  Thus, the super peer computing node is the computer where the events are recorded.)


Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Pradeep, and further in view Gammans and Chow et al. (US Pub. No. 2017/0048216 A1).
As to claim 6, Reed teaches a log (col. 20, lines 60-65 teaches "log entry data 506").  However, Reed, as modified, does not expressly disclose retrieving the file from the file store; and generating a new hash value for the retrieved file. 
***Examiner Note:  The generic placeholder "(file)" is used to represent the portions of the claim that recite "log," since Examiner has established Reed teaches a log.
retrieving the (file) from the file store ([0130] teaches retrieving a document image from a storage device.); and generating a new hash value for the retrieved (file) ([0134] teaches that a hash value is generated for an unverified document image: "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image.").
Reed, as modified, and Chow are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Chow [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Chow.   
The suggestion/motivation for doing so would have been to allow user of Reed to verify authenticity of unverified document images of documents tracked by the distributed ledger (Chow [0017]).
IBM DOCKET NO.:GB920160139US1


As to claim 7, Reed teaches a log (col. 20, lines 60-65 teaches "log entry data 506").  However, Reed, as modified, does not expressly disclose retrieving the hash value for the (file) from the blockchain; 
comparing the new hash value with the hash value retrieved from the blockchain; and
when the new hash value matches the hash value retrieved from the distributed, verifying that the (file) is unaltered.
***Examiner Note:  The generic placeholder "(file)" is used to represent the portions of the claim that recite "log," since Examiner has established Reed teaches a log.
However, Chow teaches retrieving the hash value for the (file) from the blockchain ([0134] teaches "At step 814, the system 140 compares the hash value of the original document 
comparing the new hash value with the hash value retrieved from the blockchain ([0134] teaches "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image."  This teaches comparing hash value generated for the unverified image (new hash value) with a hash value of the original document (hash value retrieved from distributed ledger).); and
when the new hash value matches the hash value retrieved from the distributed, verifying that the (file) is unaltered ([0134] teaches "If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document."  This teaches that the file is unaltered if the hashes match.) . 
Reed, as modified, and Chow are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Chow [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Chow.   
The suggestion/motivation for doing so would have been to allow user of Reed to verify authenticity of unverified document images of documents tracked by the distributed ledger (Chow [0017]).

As to claim 13, Reed teaches a log (col. 20, lines 60-65 teaches "log entry data 506").  However, Reed, as modified, does not expressly disclose a log verifier configured to: retrieve the (file) from the file store; and generate a new hash value for the retrieved (file). 

However, Chow teaches retrieve the (file) from the file store ([0130] teaches retrieving a document image from a storage device.); and generate a new hash value for the retrieved (file) ([0134] teaches that a hash value is generated for an unverified document image: "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image.").
Reed, as modified, and Chow are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Chow [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Chow.   
The suggestion/motivation for doing so would have been to allow user of Reed to verify authenticity of unverified document images of documents tracked by the distributed ledger (Chow [0017]).
IBM DOCKET NO.:GB920160139US1


As to claim 14, Reed teaches a log (col. 20, lines 60-65 teaches "log entry data 506").  However, Reed, as modified, does not expressly disclose retrieve the hash value for the (file) from the blockchain; 
compare the new hash value with the hash value retrieved from the distributed; and when the new hash value matches the hash value retrieved from the blockchain, verifying that the (file) is unaltered.
***Examiner Note:  The generic placeholder "(file)" is used to represent the portions of the claim that recite "log," since Examiner has established Reed teaches a log.
However, Chow teaches retrieve the hash value for the (file) from the blockchain ([0134] teaches "At step 814, the system 140 compares the hash value of the original document 
compare the new hash value with the hash value retrieved from the distributed ([0134] teaches "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image."  This teaches comparing hash value generated for the unverified image (new hash value) with a hash value of the original document (hash value retrieved from distributed ledger).); and
when the new hash value matches the hash value retrieved from the blockchain, verifying that the (file) is unaltered ([0134] teaches "If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document."  This teaches that the file is unaltered if the hashes match.) . 
Reed, as modified, and Chow are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Chow [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Chow.   
The suggestion/motivation for doing so would have been to allow user of Reed to verify authenticity of unverified document images of documents tracked by the distributed ledger (Chow [0017]).

As to claim 20, Reed teaches a log (col. 20, lines 60-65 teaches "log entry data 506").  However, Reed, as modified, does not expressly disclose retrieving the (file) from the file store; generating a new hash value for the retrieved (file); retrieving the hash value for the (file) from the blockchain; comparing the new hash value with the hash value retrieved from the distributed; and when the new hash value matches the hash value retrieved from the blockchain, verifying that the (file) is unaltered.
***Examiner Note:  The generic placeholder "(file)" is used to represent the portions of the claim that recite "log," since Examiner has established Reed teaches a log.
However, Chow teaches retrieving the (file) from the file store ([0130] teaches retrieving a document image from a storage device.); generating a new hash value for the retrieved (file) ([0134] teaches that a hash value is generated for an unverified document image: "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image.").
retrieving the hash value for the (file) from the blockchain ([0134] teaches "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image."  Here, the original document hash is retrieved from the distributed ledger.);
comparing the new hash value with the hash value retrieved from the distributed ([0134] teaches "At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image."  This teaches comparing hash value generated for the unverified image (new hash value) with a hash value of the original document (hash value retrieved from distributed ledger).); and
when the new hash value matches the hash value retrieved from the blockchain, verifying that the (file) is unaltered ([0134] teaches "If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document."  This teaches that the file is unaltered if the hashes match.) . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Chow.   
The suggestion/motivation for doing so would have been to allow user of Reed to verify authenticity of unverified document images of documents tracked by the distributed ledger (Chow [0017]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reed, Pradeep, and Gammans, and further in view of Ozawa (US Pub. No. 2007/0061383 A1).
As to claim 21, Reed teaches the log is created and managed locally within the computer (col. 20, lines 10-11 teaches "a logging module 418 may record in a respective tamper evident log all transactions."  As shown in FIG. 4, the logging module is a part of the super peer computing node 102.  Thus, the super peer computing node is local computer where the events are recorded.).
Reed does not expressly teach wherein the notifications are generated locally within the computer, and the log is created and managed locally within the computer.
However, Ozawa teaches wherein the notifications are generated locally within the computer, and the log is created and managed locally within the computer ([0009] teaches "a device records the write transaction to a local redo log stored at a high-performance storage and then transmits a notification to the primary device."  Here, the same device that stores the log (storing is interpreted as creating the log), also deletes the log (managing the local log as set forth in [0009].  Further, the device transmits notifications.)
Reed, as modified, and Ozawa are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Ozawa [0004]).  

The suggestion/motivation for doing so would have been to allow user of Reed to recover the newest data (Ozawa [0043]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reed, Pradeep, and Gammans, and further in view of Yano (US Pub. No. 2011/0185106 A1).
As to claim 23, Reed, as modified, does not expressly teach recording comprises recording events detected from the operating system of the computer during operation of the computer over a predetermined period of time.
However, Yano teaches recording comprises recording events detected from the operating system of the computer during operation of the computer over a predetermined period of time ([0002] teaches "act of changing data in the hard disk device of a PC is detected, a snapshot as a backup copy of the data before the change is taken and a log of changes made to the data is generated. Then, processing for taking a new snapshot, invalidating a log taken in the past before the new snapshot was taken, and generating a new log is repeated at every predetermined time."  A log of changes is made to the data by the PC is recognized as recording events from an operating system of the computer.  A new log is generated at a predetermined time.)
Reed, as modified, and Yano are combinable because they are directed to data analysis (Reed col. 8, lines 35-40, Yano [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Reed, to incorporate the above-cited limitations as taught by Yano.   
.

Response to Arguments
With regard to the rejection of claim 1 under Section 103, Applicant provides a detailed summary of the primary Reed reference at pp. 6-8 of the Amendment dated March 14, 2021.
Applicant then asserts that the transactions are not log data, and that the minting agent in Reed creates a block of transactions.  Applicant states that the behavior of the minting agent may be recorded in a tamper-evident log.  According to Applicant, the time period (e.g. 10 minutes) for creating a new block that is noted by Reed refers to the time period at which new blocks are cut and added to the blockchain based on transactions, not a time period at which the log entries are identified and hashed from the tamper-evident log.  Applicant argues that Reed does not disclose or suggest independent claim 1, in particular, "generating a hash value for a subset of entries from the log, where the subset of entries are identified from within a predetermined period of time since a last hash value was generated."
In response, Examiner asserts that input data, which is a part of the log entry data 506-1 in FIG. 5A, are entries in a log of a computer, as claimed, because this input data makes up the log entry data.  This is supported by col. 20, lines 60-65, where the log entry data 506 can include any input data 512 (e.g. transaction parameters).  
Thus, a subset of log entries that includes the input data 512 of the log entry data is hashed to generate a hash value (See col. 20, lines 60-65 of Reed).  This establishes that an interval of log entry data, which includes the input data (e.g. the log entries), is hashed.  In other words, and interval of log entry data 506-1 and the hash of the previous entry, as shown in FIG. 5A, is hashed. 


Examiner also notes that at col. 20, lines 65-67, Reed teaches "in embodiments, the previous hash may not be included in the new hash."  Col. 21, lines 1-5, teaches that "the hash of the previous log entry need not be included in the log entry data 506' since a hash of the previous log entry is available in the prior log entry."  This provides another example of separate hashing of log entries, which is over distinct intervals without including the previous log entry hash.  Further, in FIG. 4, the Minting Software agent 426 includes the tamper evident log 412-1.  FIG. 5A specifically illustrates the Agent Tamper-Evident Log 502-1, which includes the input data (e.g. the transaction parameters).  Therefore, Reed does in fact teach "generating a hash value for a subset of entries from the log, where the subset are identified from within a pre-determined period of time," because a plurality of transactions, which are a part of the log data, are hashed.  These transactions are accumulated over a period of time as set forth in col. 18, lines 50-55, of Reed.  The citations to Pradeep and Gammans are not relied upon to teach this limitation.  A similar rationale applies to independent claims 8 and 15.
With regard to claim 3, Applicant contends that since Reed does not name the log file, that it would not be obvious to include a name in the hash created by Reed.  Applicant then outlines Gammans which describes a client that generates a hash of a file for storage.
In response, Examiner asserts that the combination of Reed and Gammans teaches "the generating further comprises adding a name of the log into the blockchain transaction."  At [0089] Gammans teaches generating a hash of a working file's full path and filename.  [0089] teaches "the client device 130, 184 automatically generates a hash of the working file's 154 full path and filename."  Thus, Gammans does in fact teach hashing a filename of a file, which teaches adding a name into a hash.  The combination of Reed and Gammans teaches adding a name of the log into the blockchain transaction, because the Reed teaches adding a hash into a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169